UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

MOHAMMED ABDULLAH TAHA MATTAN
Petitioner,

v. : Civil Action No.

09-745 (RCL)
F I L E D

JUN ' 2 ZC‘.%

GRDER C|Brk, U.S. District & Bankrlzatcv

Courts for the Distri"' 1\‘- '

BARACK H. OBAMA, et al.,

Respondents.

Upon consideration of Respondents’ motion to deem information highlighted in the
proposed public factual return for ISN 684 protected, it is HEREBY ORDERED that the Motion
is GRANTED to the extent that the information identified by Respondents with green
highlighting in the version of the factual return submitted under seal is deemed protected
pursuant to paragraphs 10 and 34 of the Protected Order governing this proceeding.

IT IS FURTHER ORDERED that Respondents’ motion and the factual return shall

remain filed under seal; and a public version of the factual return shall not be filed at this time.

IT IS SO ORDERED

Date: ('/ol/~ K 

Royce @'. Lamberth
United States District Judge

PHDATA 3374330_1

 »
...),